Name: Commission Implementing Decision (EU) 2018/704 of 8 May 2018 on the compliance of unit rates for charging zones with Implementing Regulations (EU) No 390/2013 and (EU) No 391/2013 pursuant to Article 17 of Implementing Regulation (EU) No 391/2013 (notified under document C(2018) 2729) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: transport policy;  European organisations;  prices;  air and space transport;  marketing;  economic geography
 Date Published: 2018-05-14

 14.5.2018 EN Official Journal of the European Union L 118/18 COMMISSION IMPLEMENTING DECISION (EU) 2018/704 of 8 May 2018 on the compliance of unit rates for charging zones with Implementing Regulations (EU) No 390/2013 and (EU) No 391/2013 pursuant to Article 17 of Implementing Regulation (EU) No 391/2013 (notified under document C(2018) 2729) (Only the Bulgarian, Croatian, Czech, Danish, Dutch, English, Estonian, Finnish, French, German, Greek, Hungarian, Irish, Latvian, Lithuanian, Maltese, Polish, Portuguese, Romanian, Slovak, Slovenian, Spanish and Swedish texts are authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 550/2004 of the European Parliament and of the Council of 10 March 2004 on the provision of air navigation services in the Single European Sky (the service provision Regulation) (1), and in particular Article 15(4) thereof, Having regard to Commission Implementing Regulation (EU) No 391/2013 of 3 May 2013 laying down a common charging scheme for air navigation services (2), and in particular Article 17(1)(d) thereof, Whereas: (1) Implementing Regulation (EU) No 391/2013 lays down a common charging scheme for air navigation services. The common charging scheme is an integral element in reaching the objectives of the performance scheme as established under Article 11 of Regulation (EC) No 549/2004 of the European Parliament and of the Council (3) and Commission Implementing Regulation (EU) No 390/2013 (4). (2) Commission Implementing Decision 2014/132/EU (5) sets the Union-wide performance targets, including a cost-efficiency target for en route air navigation services expressed in determined unit costs for the provision of those services, for the second reference period of 2015-2019. (3) Pursuant to Article 17(1)(b) and (c) of Implementing Regulation (EU) No 391/2013, the Commission is to assess the unit rates for charging zones submitted by the Member States in accordance with the requirements of Article 9(1) and (2) of that Regulation. That assessment concerns the compliance of those unit rates with Implementing Regulations (EU) No 390/2013 and (EU) No 391/2013. (4) The Commission has carried out its assessment of the unit rates with the support of Eurocontrol's Performance Review Unit and Eurocontrol's Central Route Charges Office, using the data and additional information provided by the Member States by 1 November 2017. The Commission assessment also took into account the explanations given, as well as the corrections made by Member States to the unit rates for 2018 for en route services following contacts with the Commission. (5) On the grounds of that assessment, the Commission has found that the unit rates for en route charging zones for 2018 submitted by Austria, Belgium, Bulgaria, Croatia, Cyprus, the Czech Republic, Denmark, Estonia, Finland, France, Germany, Hungary, Ireland, Latvia, Lithuania, Luxembourg, Malta, Netherlands, Poland, Portugal, Romania, Slovakia, Slovenia, Spain, Sweden and the United Kingdom are in compliance with Implementing Regulations (EU) No 390/2013 and (EU) No 391/2013. (6) Bulgaria, Malta and Poland revised in 2016 their performance targets in the key performance area of cost-efficiency for the remaining years of the second reference period, that is, 2017, 2018 and 2019. By Commission Implementing Decision (EU) 2017/2376 (6), the consistency of those revised targets with the Union-wide performance targets has been established. On the grounds of its assessment, taking account of those revised targets, the Commission has found that the unit rates for en route charging zones for 2017 submitted by Bulgaria, Malta and Poland are in compliance with Implementing Regulations (EU) No 390/2013 and (EU) No 391/2013. (7) As regards Functional Airspace Block Europe Central (FABEC), Belgium, France, Luxembourg and the Netherlands submitted on 30 January 2017 revised performance targets, based on corrective measures, where required, including in the key performance area of cost-efficiency for the second reference period. That submission allowed the Commission, by its Implementing Decision (EU) 2017/553 (7), to declare those targets to be consistent with Union-wide performance targets. As a result, Commission Implementing Decisions (EU) 2016/420 (8) and (EU) 2016/419 (9), which established that unit rates for charging zones of Belgium-Luxembourg, France, Germany and the Netherlands for 2015 and 2016 had not been in compliance with Implementing Regulations (EU) No 390/2013 and (EU) No 391/2013, should be repealed. (8) On the grounds of the Commission's assessment and of the established consistency of performance targets submitted by the Member States of FABEC, the Commission has found that the unit rates for en route charging zones for 2015 and 2016 submitted by Belgium, France, Germany, Luxembourg and Netherlands are in compliance with Implementing Regulations (EU) No 390/2013 and (EU) No 391/2013. (9) Pursuant to Article 17(1)(d) of Implementing Regulation (EU) No 391/2013, the Member States concerned should be notified of the Commission's findings. (10) The finding and notification that the unit rates for charging zones are in compliance with Implementing Regulations (EU) No 390/2013 and (EU) No 391/2013 is without prejudice to the ongoing review and investigations provided for in Article 16 of Regulation (EC) No 550/2004, HAS ADOPTED THIS DECISION: Article 1 1. The 2018 unit rates for the en route charging zones set out in point 1 of the Annex are in compliance with Implementing Regulations (EU) No 390/2013 and (EU) No 391/2013. 2. The 2017 unit rates en route charging zones set out in point 2 of the Annex are in compliance with Implementing Regulations (EU) No 390/2013 and (EU) No 391/2013. 3. The 2015 and 2016 unit rates for the en route charging zones set out in point 3 of the Annex are in compliance with Implementing Regulations (EU) No 390/2013 and (EU) No 391/2013. Article 2 Implementing Decisions (EU) 2016/420 and (EU) 2016/419 are repealed. Article 3 This Decision is addressed to the Republic of Austria, the Kingdom of Belgium, Republic of Bulgaria, Republic of Croatia, the Republic of Cyprus, the Czech Republic, the Kingdom of Denmark, the Republic of Estonia, the Republic of Finland, the French Republic, the Federal Republic of Germany, Hungary, Ireland, the Republic of Latvia, Lithuania, the Grand Duchy of Luxembourg, Republic of Malta, the Kingdom of the Netherlands, Republic of Poland, the Portugese Republic, Romania, the Slovak Republic, the Republic of Slovenia, the Kingdom of Spain, the Kingdom of Sweden and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 8 May 2018. For the Commission Violeta BULC Member of the Commission (1) OJ L 96, 31.3.2004, p. 10. (2) OJ L 128, 9.5.2013, p. 31. (3) Regulation (EC) No 549/2004 of the European Parliament and of the Council of 10 March 2004 laying down the framework for the creation of the single European sky (the framework Regulation) (OJ L 196, 31.3.2004, p. 1). (4) Commission Implementing Regulation (EU) No 390/2013 of 3 May 2013 laying down a performance scheme for air navigation services and network functions (OJ L 128, 9.5.2013, p. 1). (5) Commission Implementing Decision 2014/132/EU of 11 March 2014 setting the Union-wide performance targets for the air traffic management network and alert thresholds for the second reference period 2015-19 (OJ L 71, 12.3.2014, p. 20). (6) Commission Implementing Decision (EU) 2017/2376 of 15 December 2017 amending Implementing Decision (EU) 2015/348 as regards the consistency of the revised targets in the key performance area of cost-efficiency included in the amended national or functional airspace block plans submitted by Malta, Bulgaria and Poland (OJ L 337, 19.12.2017, p. 68). (7) Commission Implementing Decision (EU) 2017/553 of 22 March 2017 concerning the consistency of the targets in the key performance areas of capacity and cost-efficiency included in the revised functional airspace block plan submitted pursuant to Regulation (EC) No 549/2004 by Belgium, Germany, France, Luxembourg and the Netherlands with the Union-wide performance targets for the second reference period (OJ L 79, 24.3.2017, p. 11). (8) Commission Implementing Decision (EU) 2016/420 of 18 March 2016 on the non-compliance of unit rates for charging zones for 2015 under Article 17 of Implementing Regulation (EU) No 391/2013 (OJ L 75, 22.3.2016, p. 63). (9) Commission Implementing Decision (EU) 2016/419 of 18 March 2016 on the non-compliance of unit rates for charging zones for 2016 under Article 17 of Implementing Regulation (EU) No 391/2013 (OJ L 75, 22.3.2016, p. 60). ANNEX 1. En route unit rates for 2018 Charging zone 2018 en route unit rate in national currency (*1) 1 Austria 71,35 2 Belgium-Luxembourg 67,66 3 Bulgaria 51,99 4 Croatia 334,13 5 Cyprus 34,95 6 Czech Republic 1 078,54 7 Denmark 443,44 8 Estonia 28,66 9 Finland 54,79 10 France 63,48 11 Germany 67,07 12 Hungary 10 064,17 13 Ireland 27,69 14 Latvia 27,47 15 Lithuania 43,59 16 Malta 15,89 17 The Netherlands 58,70 18 Poland 181,72 19 Portugal 36,84 20 Romania 149,30 21 Slovakia 51,53 22 Slovenia 61,71 23 Spain Canarias 56,61 24 Spain Continental 69,54 25 Sweden 562,58 26 United Kingdom 59,96 2. En route unit rates for 2017 Charging zone Submitted en route unit rate (1) 2017 in national currency 1 Bulgaria 52,60 2 Malta 18,79 3 Poland 185,47 3. FABEC en route unit rates for 2015 and 2016 Charging zone Submitted en route unit rate (2) in national currency 2015 2016 1 Belgium-Luxembourg 70,68 65,41 2 France 70,00 67,54 3 Germany 90,15 82,59 4 Netherlands 66,57 67,00 (*1) These unit rates do not include the administrative unit rate referred to in Article 18(1) of Implementing Regulation (EU) No 391/2013 and which applies to States party to Eurocontrol's Multilateral Agreement relating to route charges. (1) These unit rates do not include the administrative unit rate referred to in Article 18(1) of Implementing Regulation (EU) No 391/2013 and which applies to States party to Eurocontrol's Multilateral Agreement relating to route charges. (2) These unit rates do not include the administrative unit rate referred to in Article 18(1) of Implementing Regulation (EU) No 391/2013 and which applies to States party to Eurocontrol's Multilateral Agreement relating to route charges.